Hon. Parks E. McMiohael    opinion No. O-780
County Attorney            Re: Whether nepotism law is
Cass County                violated when the son of one
Linden, Texas              of the Board of Trustees of
                           an independentsohool distriot
                           is employed by the Board to
Dear Sir:                  operate a school bus.
          We are in receipt of your letter of May 6, 1939,
wherein you advise that the Board of Trustees of an inde-
pendent school district has employed the son of one of
said trustees to operate a school bus in the transporta-
tion of ohildren to and from school, the driver ~beingpaid
directly out of the school fund of the district. You re-
quest our opinion as to whether this oonstitutesa viola-
tion of the nepotism law.
            Article 432,,Penal Code, provides as follows:
          "No officer of this State, or any offi-
     cer of any district, *** school district, **+
     or member of any school district, *** araated
     by or under authority of any general or spea-
     ial law of this State, *** shall appoint or
     vot,efor or uonf'irmthe appointmentto any,***
     position *** employment or duty, of any person
     related within the seoond degree by affi~nity,
     or'within the third degree by oonsanguinity
     to the person so appointingor so voting, or to
     any other member of any such board *** of which
     such person so appointin or voting may be a
     member,when the salary,*f* or compensationof
     such appointee is to be paid for, directly or
     indirectly,out of or from public funds or fees
     of office of any kind or characterwhatsoever.ff
     Article 433, Penal Code, provides as follows:
          "The inhibitionsset forth in this law
     shall apply to and include *** public school
     trustees."
Hon. Parks E. McMIchael, page 2,(0-780)


          The case which you present falls squarelywithin
Article 432. The son is related to the father by affinity
in the first degree. The father is an officer of a school
district, being a trustee thereof. The son is appointed to
an employment under which his compensationis paid from pub-
lic funds. Every element of said Article 432 is present,
and our answer to your question is, therefore,in the af-
firmative.
          Kindly permit us to express our appreciationfor
the brief furnished to us.
                              Yours very truly
                              ATTORNEY GENERAL OF TBXAS
                              By /s/Glenn R. Lewis
                              Glenn R. Lewis, Assistant
APPRPVED:
/s/ Gerald C. Mann
ATTORNEY GENERAL OF TFXAS
GRL:FG:wb